DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The crossed out references on the IDS are not considered because the publication dates listed on the IDS do not match the actual publication dates of the references.
Specification
The disclosure is objected to because of the following informalities:
In para [0022], the motor is both element (202) and (204).
In para [0023], element (202) is both the housing and the main rod.
In paras [0027]-[0028], element (228) is both the knob and the opening.
In para [0028], the position depicted should refer to figure 2 and not figure 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shakespeare (US 2,273,334) in view of Acklam et al. (US 4,513,235).
In re. claim 1, Shakespeare teaches an actuation system for an aircraft piston engine (actuates throttle of a motor) (col. 2, ln. 1-3), comprising: an actuator (1), the actuator comprising: a housing (2); a main rod (8) disposed at least partially within the housing (fig. 2) and having an outer surface and an inner surface that defines a main rod cavity (fig. 2), the main rod coupled to receive the drive torque (via rotation of knob (13)) and configured, in response to the drive torque, to at least selectively translate in either a first axial direction or a second axial direction (via threaded or rotative movement) (col. 2, ln. 45-55), the main rod further configured to receive an axial drive force (when quickly opening the throttle) (col. 2, ln. 45-56) and configured, in response to the axial drive force, to at least selectively translate in either the first axial direction or the second axial direction (axially or slidably adjusted); a control handle (13) coupled to, and movable with, the main rod when the main rod is receiving the drive torque, the control handle dimensioned to be grasped by a hand and to receive at least an axial force (col. 2, ln. 17-19); and an inner rod (14) disposed within, and extending from, the main rod cavity, the inner rod movable between a first position and a second position (col. 2, ln. 20-21), wherein: in the first position, rotation of the main rod causes the main rod to translate, in the second position, rotation of the main rod does not cause the main rod to translate, but application of the axial force to the control handle causes the main rod to translate (pushing button (15) release thread engagement member) (col. 2. ln. 45 – col. 3, ln. 3). 
Shakespeare fails to disclose a controller configured to selectively supply motor control signals to a motor; and in operable communication with the controller; a motor mounted on the housing and coupled to receive the motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque.
Acklam teaches a controller (318) (fig. 11) configured to selectively supply motor control signals to a motor (via motor drive interface (312)); a motor (306) coupled to receive the motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque (to rod (305)) (col. 10, ln. 1-18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shakespeare to include the teachings of Acklam to have to selectively supply motor control signals to a motor to supply the torque, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing autopilot control of the aircraft. 
In re. claim 10, Shakespeare teaches an actuation system for an aircraft powered by a piston engine (actuates throttle of a motor) (col. 2, ln. 1-3), the actuation system comprising: and an actuator (1) comprising: a housing (2); a main rod (8) disposed at least partially within the housing (fig. 2) and having an outer surface and an inner surface that defines a main rod cavity (fig. 2), the main rod coupled to receive the drive torque (via rotation of knob (13)) and configured, in response to the drive torque, to at least selectively translate in either a first axial direction or a second axial direction (via threaded or rotative movement) (col. 2, ln. 45-55), the main rod further configured to receive an axial drive force (when quickly opening the throttle) (col. 2, ln. 45-56) and configured, in response to the axial drive force, to at least selectively translate in either the first axial direction or the second axial direction (axially or slidably adjusted); a control handle (13) coupled to, and movable with, the main rod when the main rod is receiving the drive torque, the control handle dimensioned to be grasped by a hand and to receive at least an axial force (col. 2, ln. 17-19); and an inner rod (14) disposed within, and extending from, the main rod cavity, the inner rod movable between a first position and a second position (col. 2, ln. 20-21), wherein: in the first position, rotation of the main rod causes the main rod to translate, in the second position, rotation of the main rod does not cause the main rod to translate, but application of the axial force to the control handle causes the main rod to translate (pushing button (15) release thread engagement member) (col. 2. ln. 45 – col. 3, ln. 3).
Shakespeare fails to disclose a plurality of actuators and a controller configured to selectively supply motor control signals to a motor; and in operable communication with the controller; a motor mounted on the housing and coupled to receive the motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque.
Acklam teaches a controller (318) (fig. 11) configured to selectively supply motor control signals to a motor (via motor drive interface (312)); a motor (306) coupled to receive the motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque (to rod (305)) (col. 10, ln. 1-18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shakespeare to include the teachings of Acklam to have to selectively supply motor control signals to a motor to supply the torque, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing autopilot control of the aircraft. 
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shakespeare as modified by Acklam to have a plurality of motor control signals and actuators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows individual control of additional instruments.
In re. claim 19, Shakespeare teaches an actuation system for an aircraft piston engine (actuates throttle of a motor) (col. 2, ln. 1-3), comprising: an actuator (1) comprising: a housing (2); a main rod (8) disposed at least partially within the housing and having an outer surface and an inner surface that defines a main rod cavity (fig. 2), the main rod configured, in response to the drive torque, to at least selectively translate, relative to the driven gear, in either a first axial direction or a second axial direction (via threaded or rotative movement) (col. 2, ln. 45-55), the main rod further configured to receive an axial drive force (when quickly opening the throttle) (col. 2, ln. 45-56) and configured, in response to the axial drive force, to at least selectively translate, in either the first axial direction or the second axial direction (axially or slidably adjusted); a control handle (13) coupled to, and movable with, the main rod when the main rod is receiving the drive torque, the control handle dimensioned to be grasped by a hand and to receive at least an axial force (col. 2, ln. 17-19); and an inner rod (14) disposed within, and extending from, the main rod cavity, the inner rod movable between a first position, in which rotation of the main rod causes the main rod to translate, and a second position, in which rotation of the main rod does not cause the main rod to translate, but application of the axial force to the control handle causes the main rod to translate (pushing button (15) release thread engagement member) (col. 2. ln. 45 – col. 3, ln. 3).
Shakespeare fails to disclose a controller configured to selectively supply motor control signals to a motor; and in operable communication with the controller; a motor mounted on the housing and coupled to receive the motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque.
Acklam teaches a controller (318) (fig. 11) configured to selectively supply motor control signals to a motor (via motor drive interface (312)); a motor (306) coupled to receive the motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque (to rod (305)) (col. 10, ln. 1-18), the main rod (305) extending through the opening in the driven gear and selectively engaged by the driven gear when the driven gear is rotating to thereby receive the drive torque from the motor (306) (fig. 11).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shakespeare to include the teachings of Acklam to have to selectively supply motor control signals to a motor to supply the torque, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing autopilot control of the aircraft. 
In re. claims 4, 13, and 20, Shakespeare as modified by Acklam (see Shakespeare) teach an opening formed in the main rod (8) and extending between the inner surface and the outer surface (fig. 2); a helical guide (9) surrounding at least a portion of the main rod (fig. 2); and a detent ball (23) engaged by the inner rod and extending at least partially through the opening (figs. 2-3), the detent ball movable between an engage position and a disengage position, wherein: in the engage position, the detent ball engages the helical guide, and in the disengage position, the detent ball does not engage the helical guide (col. 2, ln. 36-47).
In re. claims 5 and 14, Shakespeare as modified by Acklam (see Shakespeare) teach the detent ball is in the engage position when the inner rod is in the first position; and the detent ball is in the disengage position when the inner rod is in the second position (col. 2, ln. 36-55).
In re. claims 6 and 15, Shakespeare as modified by Acklam (see Shakespeare) teach the helical guide comprises a helical spring (6) (fig. 2).
In re. claims 7 and 16, Shakespeare as modified by Acklam (see Shakespeare) teach a knob (15) coupled to, and movable with, the inner rod (col. 2, ln. 20-22); and a spring (151) disposed between and engaging the knob and the control handle (fig. 2), the spring supplying a bias force to the knob that urges the inner rod toward the first position (col. 2, ln. 22-25).
In re. claims 8 and 17, Shakespeare as modified by Acklam (see Acklam) teach a switch coupled to the knob (303) and in operable communication with the controller (control switches on manual grip portion) (col. 9, ln. 64-68), the switch movable between an activate position and a deactivate position, wherein: in the activate position, the controller is operable to at least selectively energize the motor, in the deactivate position, the controller is operable to not energize the motor (to change between manual and automatic operation) (col. 10, ln. 19-42).
Shakespeare as modified by Acklam (see Shakespeare) teach rotation is activate when the inner rod is in the first position, and the rotation is deactivated when the inner rod is in the second position (col. 2, ln. 36-55).
In re. claims 9 and 18, Shakespeare as modified by Acklam (see Shakespeare) teach the actuation system of claim 1, further comprising: a control cable (7) coupled to and extending from the main rod (col. 1, ln. 54-55).
Allowable Subject Matter
Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647